Exhibit 10.29

 

 

 

FLUSHING BANK

 

SUPPLEMENTAL SAVINGS INCENTIVE PLAN

 

(Amended and Restated as of November 1, 2018)

 

Unless otherwise required by the context, the capitalized terms used herein
without definition are defined in the Flushing Bank 401(k) Savings Plan (the
“401(k) Plan”) and shall have the same meanings as used therein.

 

DEFINITIONS

 

The following terms shall have the meanings set forth below when used in this
Supplemental Savings Incentive Plan (the “Plan”):

 

(a)Deferral Credit - the amount credited pursuant to the Plan equal to (A) a
Participant’s compensation deferred pursuant to the Plan (“Elective Deferral
Credits”) plus (B) effective January 1, 2008, the amount of elective deferrals
that would have been contributed to a Participant’s account under the 401(k)
Plan but for the limitations imposed by Section 415 of the Internal Revenue Code
of 1986, as amended (the “Code”), and that would otherwise be required to be
returned to the Participant (“Makeup Deferral Credits”).

 

(b)Matching Credit - the amount credited pursuant to the Plan by Flushing Bank
(the “Bank”) on behalf of a Participant equal to (A) the amount matched by the
Bank in respect of the Participant’s Elective Deferral Credit (if any)
attributable to base compensation (“Regular Matching Credits”) plus (B)
effective January 1, 2008, the amount of matching contributions that would have
been contributed to a Participant’s account under the 401(k) Plan but for the
limitations imposed by Section 415 of the Code and that would otherwise be
required to be forfeited (“Makeup Matching Credits”).

 

(c)Supplemental Credit - the amount credited pursuant to the Plan by the Bank
equal to (A) the amount of contributions (but not forfeitures) that would have
been contributed to a Participant’s account under the Flushing Financial
Corporation Stock-Based Profit Sharing Plan prior to May 1, 2008 or under the
profit sharing (but not retirement account) component of the 401(k) Plan after
April 30, 2008 (collectively, the “Profit Sharing Plan”) but for the limitations
imposed by the Code, including without limitation, Section 401(a)(17) of the
Code, Section 415 of the Code, and the exclusion from Compensation (as defined
in the Profit Sharing Plan) of amounts deferred under this Plan (collectively,
the “Code Limitations”), plus (B) effective January 1, 2008, the amount of
retirement account contributions and the amount of forfeitures that would have
been allocated to a Participant’s account under the Profit Sharing Plan or
401(k) Plan but for the limitations imposed by Section 415 of the Code, in each
case in excess of the amounts permitted to be contributed to the Profit Sharing
Plan and 401(k) Plan.

 

 

2



(d)Grandfathered Portion – the amount credited to a Participant under the Plan
as of December 31, 2004, to the extent vested as of December 31, 2004, plus
subsequent earnings (or losses) credited with respect to such amount less
subsequent distributions of any such amount. The Bank shall separately account
for the Grandfathered Portion of the amounts credited to a Participant under the
Plan.

 

(e)Non-Grandfathered Portion – all amounts credited to a Participant under the
Plan other than the Grandfathered Portion.

 

(f)Section 409A – Section 409A of the Code and applicable Treasury Regulations
thereunder.

 

1.       PURPOSE OF THE PLAN

 

The purpose of this Plan is (i) to provide a procedure whereby certain senior
officers of the Bank are permitted to defer a portion of their compensation and
to receive Matching Credits with respect to such deferrals, and (ii) to provide
Credits for certain senior officers whose benefits under the Profit Sharing Plan
or 401(k) Plan are subject to the Code Limitations. It is intended that the Plan
be an unfunded plan of deferred compensation covering a select group of highly
compensated or management employees.

 

2.       EFFECTIVE DATE

 

The Plan first became effective on January 1, 1990 and was amended and restated
at various times. This Amendment and Restatement is effective as of November 1,
2018.

 

3.       ELIGIBILITY

 

All full-time senior vice presidents level II or above of the Bank who have
completed at least one year of service shall be Participants in the Plan. In
addition, all senior vice presidents level III and vice presidents of the Bank
who were Participants on January 31, 2015 shall continue to be Participants in
the Plan; provided, however, that if any such senior vice president level III or
vice president (other than a senior vice president level II or above) does not
elect to defer compensation under this Plan for 2015 or any subsequent calendar
year in accordance with the first two paragraphs of Paragraph 4 below, such
senior vice president level III or vice president shall no longer be a
Participant in the Plan for such year or any subsequent year.

 

4.       TYPES OF CREDITS

 

Deferral Credits. Each Participant shall be entitled to defer compensation under
this Plan. With respect to any calendar year beginning on or after January 1,
2019, the maximum amount that a Participant may defer from his compensation for
such calendar year shall be an amount, after applicable withholdings, equal to
(i) 80% of his “Actual Compensation” (as defined below) for such calendar year,
and (ii) 100% of his bonus and incentive compensation earned for such calendar
year. With respect to amounts earned for calendar years beginning before January
1, 2019, the maximum amount that a Participant could defer from his compensation
for a calendar year was equal to 15% of his Actual Compensation, less 6% of his
compensation as defined for purposes of pre-tax contributions under the 401(k)
Plan. For purposes of this Paragraph 4, “Actual Compensation” shall mean a
Participant’s base compensation for a calendar year without reduction for any
pre-tax contributions to the 401(k) Plan or to any other pension or welfare plan
maintained by the Bank, and without regard to any limitation on compensation
imposed by Section 401(a)(17) of the Code. The amount by which a Participant
defers his compensation for a calendar year under this Plan shall be credited by
the Bank on behalf of such Participant (“Elective Deferral Credits”).

 



 

3

All deferrals of compensation agreed to by a Participant for a calendar year
shall be in writing on a form prepared by the Bank. Each such deferral election
shall be entered into before the beginning of the calendar year to which it
relates, except that any person who first becomes eligible to participate in the
Plan during a calendar year may elect within 30 days of first becoming eligible
to defer a portion of his compensation (as provided in this Plan) earned after
the date of such election. All elections shall be irrevocable for the duration
of the year or the remaining portion of the year for which the election is made.

 

Effective January 1, 2008, each Participant shall also be credited with the
amount of elective deferrals that would have been contributed to the
Participant’s account under the 401(k) Plan but for the limitations imposed by
Section 415 of the Code and that would otherwise be required to be returned to
the Participant (“Makeup Deferral Credits”).

 

Elective Deferral Credits and Makeup Deferral Credits are referred to as
Deferral Credits.

 

Matching Credits. In addition to a Participant’s Deferral Credit, in each
calendar year the Bank shall also credit each Participant in the Plan with a
Matching Credit in an amount equal to 50% (or such other percentage as
determined by the Board of Directors of the Bank on a prospective basis) of such
Participant’s “Matched Elective Deferral Credit” (as defined below), if any, for
such calendar year (“Regular Matching Credits”). For this purpose, “Matched
Elective Deferral Credit” for any calendar year shall mean the portion of a
Participant’s Elective Deferral Credit, if any, which is attributable to base
compensation for such calendar year and which does not exceed 15% of his Actual
Compensation, less 6% of his compensation as defined for purposes of pre-tax
contributions under the 401(k) Plan, for such calendar year. In no event shall a
Matching Credit be made with respect to a Participant’s Elective Deferral Credit
attributable to bonus or incentive compensation or any other type of Credit
other than a Matched Elective Deferral Credit.

 

Effective January 1, 2008, each Participant shall also be credited with the
amount of matching contributions that would have been contributed to a
Participant’s account under the 401(k) Plan but for the limitations imposed by
Section 415 of the Code and that would otherwise be required to be forfeited
(“Makeup Matching Credits”).

 

Regular Matching Credits and Makeup Matching Credits are referred to as Matching
Credits.

 



 

4

Supplemental Credits. In addition to Deferral Credits and Matching Credits, the
Bank shall also credit each Participant in the Plan with a number of phantom
shares (“Phantom Shares”) of common stock of Flushing Financial Corporation
(“Common Stock”) equal to the number of shares of Common Stock that would have
been credited to the Participant’s account under the Profit Sharing Plan but for
the Code Limitations.

 

Effective January 1, 2008, each Participant shall also be credited with the
amount of retirement account contributions and forfeitures that would have been
allocated to a Participant’s account under the Profit Sharing Plan or 401(k)
Plan but for the limitations imposed by Section 415 of the Code.

 

These additional credits shall be referred to as Supplemental Credits.

 

5.       TIME OF CREDITING; EARNINGS

 

All Deferral Credits, Matching Credits, and Supplemental Credits (collectively
referred to as “Credits”) made on behalf of a Participant pursuant to Paragraph
4 above shall be credited by the Bank as an item of indebtedness of the Bank to
the Participant. A Participant’s Elective Deferral Credit shall be credited to
the Participant as a fixed dollar amount on the date that the deferred
compensation with respect to which such Credit arises would have been paid by
the Bank to the Participant (but for such deferral). A Participant’s Makeup
Deferral Credit will be credited on the date such amounts would otherwise have
been required to be returned to the Participant. Each Regular Matching Credit
shall be credited as a fixed dollar amount at the same time as the Elective
Deferral Credit to which it relates. Each Makeup Matching Credit will be
credited on the date such amount would otherwise have been required to be
forfeited. Each Supplemental Credit shall be credited at the same time as the
contributions or forfeitures would have been allocated under the Profit Sharing
Plan or 401(k) Plan.

 

Prior to July 1, 1991 all Deferral Credits and Matching Credits accrued
interest, compounded from month to month on the basis of the balance of such
Credits (plus accrued interest) on the first day of the preceding month at a
rate determined by the Board of Trustees of the Flushing Savings Bank
(predecessor to the Bank) at the beginning of each calendar year.

 

For the period from July 1, 1991 through December 2, 2007, all Deferral Credits
and Matching Credits, and all accrued interest thereon, were deemed to be
invested in one or more of the investment funds offered by Retirement System
Fund, Inc. or in such other funds as were specified by the Bank from time to
time, in multiples of 10%, as directed from time to time no more frequently than
once each calendar quarter by the respective Participant.

 

Effective December 3, 2007, all Deferral Credits and Matching Credits, and all
accrued interest and earnings thereon, shall be deemed to be invested in one or
more of the investments funds designated as permitted investments by the Bank
from time to time, as directed from time to time by the respective Participant
(but, for periods prior to March 1, 2008, no more frequently than once each
quarter) in accordance with rules and procedures established from time to time
by the Bank.

 



 

5

Supplemental Credits shall be deemed to be invested exclusively in Common Stock,
provided, however, that in the event of a transaction described in the first
paragraph of Paragraph 13, Supplemental Credits shall be deemed invested in the
manner set forth in such paragraph.

 

Participants shall be credited, on a daily basis (or, for periods prior to March
1, 2008, on at least a quarterly basis), with the earnings (or losses) on such
deemed investments.

 

6.       VESTING

 

A Participant’s Deferral Credits (and earnings thereon) shall be 100% vested.
Matching Credits (and earnings thereon) and Supplemental Credits (and earnings
thereon) made on behalf of a Participant shall become 100% vested upon the
Participant’s death while employed by Flushing Financial Corporation (the
“Holding Company”), the Bank or any Related Company, or upon a Change of Control
(as defined in Paragraph 13) while employed by the Holding Company, the Bank, or
a Related Company, and otherwise shall vest in accordance with the vesting
schedule under the 401(k) Plan or the Profit Sharing Plan, as the case may be,
taking into account any service for vesting purposes that is recognized under
the 401(k) Plan or the Profit Sharing Plan, as the case may be. If a Participant
terminates employment (for reasons other than death, retirement or disability)
at a time when he is less than 100% vested in his Matching Credits or
Supplemental Credits, the non-vested portion of such Matching Credits (and
earnings thereon) and/or Supplemental Credits (and earnings thereon) shall at
that time be forfeited, and such forfeiture shall not be restored, irrespective
of whether the Participant again becomes an employee of the Holding Company, the
Bank or any Related Company.

 

7.       METHOD OF PAYMENT

 

The aggregate amount of a Participant’s Deferral Credits and the vested portion
of his Matching Credits and Supplemental Credits (including all earnings
credited thereon) shall be paid to the Participant in the form of a cash lump
sum within sixty (60) days following his termination of employment with the
Holding Company, the Bank and any Related Company, unless the Participant elects
to receive his benefits in one of the following manners:

 

(i)in the form of a cash lump sum within sixty (60) days following the last day
of the calendar year in which occurs his termination of employment;

 

(ii)with respect to Credits credited with respect to a calendar year beginning
before January 1, 2019, in substantially equal annual installments (or, in the
case of elections made prior to January 1, 2002, substantially equal quarterly
installments) over a period of five (5) or fewer years commencing within sixty
(60) days following the Participant’s termination of employment, and, if elected
by the Participant, with any unpaid installments payable in a cash lump sum
within sixty (60) days after the Participant’s death;

 

(iii)with respect to Credits credited with respect to a calendar year beginning
on or after January 1, 2019, in substantially equal annual installments over a
period of two (2) to fifteen (15) years commencing within sixty (60) days
following the Participant’s termination of employment, provided that if the
Participant dies before all such installments have been paid, the unpaid
installments shall be payable in a cash lump sum within sixty (60) days after
the Participant’s death;

 

 

6



(iv)with respect to Deferral Credits and Matching Credits credited with respect
to a calendar year beginning on or after January 1, 2010 and before January 1,
2019, in a cash lump sum in a specified year which is at least two (2) years
after the first day of the calendar year for which such amounts were credited
(i.e., a payment no earlier than January 1, 2012 for Deferral Credits and
Matching Credits credited for 2010 pursuant to a deferral election made in
2009); or

 

(v)with respect to Deferral Credits and Matching Credits credited with respect
to a calendar year beginning on or after January 1, 2019, in a cash lump sum in
a specified year or in substantially equal annual installments over a period of
two (2) to five (5) years commencing within sixty (60) days following January 1
of such specified year, provided such specified year is at least two (2) years
after the first day of the calendar year for which such amounts were credited
(i.e., a payment made or commencing no earlier than January 1, 2021 for Deferral
Credits and Matching Credits credited for 2019 pursuant to a deferral election
made in 2018).

 

An election to have benefits paid in a cash lump sum under clause (iv) or (v)
above, or in substantially equal annual installments under clause (v) above,
shall be specified as a dollar amount (not to exceed the Participant’s vested
account balance of Deferral Credits and Matching Credits credited with respect
to the applicable deferral year) or as a percentage (which may be less than
100%) of the Participant’s vested account balance of Deferral Credits and
Matching Credits credited with respect to the applicable deferral year (in each
case reflecting earnings and losses credited with respect thereto). In the event
the Participant’s termination of employment occurs before the payment year
specified pursuant to clause (iv) or (v) above, or before all annual
installments have been paid pursuant to clause (v) above, payment of amounts
elected under clause (iv) or (v) above which have not yet been paid shall
instead be made in a cash lump sum within sixty (60) days following the
Participant’s termination of employment.

 

Portions of a Participant’s vested account balance which are not eligible for
payment under clause (iv) or (v) above (i.e., those attributable to Supplemental
Credits and to Matching Credits that were not vested as of the payment date in
the specified year) shall be payable in the form of a cash lump sum within sixty
(60) days following the Participant’s termination of employment unless the
Participant has elected payment under clause (i), (ii), or (iii) above for such
amounts. In the case of the Grandfathered Portion, any distribution election
must be made by written notice delivered to the Bank at least twelve (12) months
prior to such termination of employment and shall indicate whether payment of
any unpaid benefits shall be made in a cash lump sum upon the Participant’s
death. In the case of the Non-Grandfathered Portion attributable to Deferral
Credits, Matching Credits or Supplemental Credits credited with respect to any
calendar year, any distribution election must be made in writing prior to the
beginning of the calendar year with respect to which such Deferral Credits,
Matching Credits or Supplemental Credits are credited (or, in the case of a
Participant who first becomes eligible to participate in the Plan during a
calendar year, within 30 days of first becoming eligible to participate) and
shall be irrevocable; except that prior to the Participant’s termination of
employment, the Participant and the Employer may agree to change the method of
payment of the Non-Grandfathered Portion provided that: (i) such agreement is
made at least one year prior to the date on which the Non-Grandfathered Portion
is scheduled to be paid, or in the case of installment payments, one year prior
to the date on which the affected installment is scheduled to be paid, (ii) the
redesignated payment date for the Non-Grandfathered Portion or installment
payment, as the case may be, is no less than five years after the date on which
such Non-Grandfathered Portion or installment payment would otherwise be paid,
and (iii) the change in method of payment may not take effect until 12 months
following the date of the agreement making such change.

 



 

7

During the period of any installment distribution, the balance of funds owed to
the Participant under such form of payment shall be deemed to be invested by the
Bank in accordance with the provisions set forth in Paragraph 5 above. The
amount of each installment shall be equal to the total value of the
Participant’s Deferral Credits and the vested portion of his Matching Credits
and Supplemental Credits (including all earnings credited thereon) payable under
such form of payment on the relevant installment payment date (or, in the case
of installments paid prior to January 1, 2008, the tenth (10th) day prior to the
relevant installment payment date), divided by the total number of remaining
installment payments elected. The Participant’s account in the Plan shall be
debited by the amount of any payment made to the Participant from his account.
Each installment payment under this Paragraph 7 shall be treated as a separate
payment for purposes of Section 409A.

 

Notwithstanding any election by a Participant to defer payment of benefits
following termination of employment, in the event that (i) a Participant has a
termination of employment (for any reason) within three (3) years after a Change
of Control, or (ii) a Change of Control occurs at any time after a Participant’s
termination of employment, the aggregate amount of the Participant’s Deferral
Credits and the vested portion of his Matching Credits and Supplemental Credits
(including the vested portion of all earnings credited thereon) which have not
previously been paid to such Participant shall be paid to the Participant in the
form of a cash lump sum within thirty (30) days following the Participant’s
termination of employment (in the case of clause (i)) or the Change of Control
(in the case of clause (ii)); provided, however, that the payment of the
Non-Grandfathered Portion shall not be accelerated and shall continue to be paid
in accordance with the Participant’s applicable payment election if (A) the
Change of Control does not constitute a “change of control” for purposes of
Section 409A or (B) in the case of clause (i), the termination of employment
does not occur within two (2) years after the Change of Control.

 

Notwithstanding anything to the contrary in this Paragraph 7: (i) with respect
to the Non-Grandfathered Portion, a Participant’s termination of employment
shall not be deemed to have occurred for purposes of any provision of this Plan
providing for the payment of any amounts upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Code Section 409A); and (ii) if a Participant is a “specified
employee” within the meaning of Section 409A as determined by the Bank’s
Employee Benefits Committee in accordance with Section 409A and if any amounts
(other than amounts payable from the Grandfathered Portion) are payable under
this Plan on account of the Participant’s “separation from service” within the
meaning of Section 409A (other than on account of death), then any amounts that
would otherwise be paid, or in the case of installment payouts commence to be
paid, to the Participant under this Paragraph 7 within six months of such
separation from service (other than amounts payable from the Grandfathered
Portion) shall automatically be deferred and paid, or in the case of installment
payouts commence to be paid, on the six month anniversary of such separation
from service (or the date of the Participant’s death, if earlier).

 



 

8

8.       BENEFICIARY

 

Each Participant may, at any time, designate a beneficiary to receive his
Deferral Credits and vested Matching Credits and Supplemental Credits under the
Plan (including all earnings credited thereon) in the event of his death prior
to all such amounts being paid to him. Such designation of beneficiary shall
become effective when received by the Bank, and shall be on a form provided by
or otherwise acceptable to the Bank.

 

In the event of the death of a Participant either prior to designating a
beneficiary pursuant to this Paragraph 8, or concurrent with or after the death
of such beneficiary, or in the event of such beneficiary’s death before he is
paid all of the amounts due to him as a result of the Participant’s death, such
amounts shall be paid to the estate of the later to die of the Participant or
his beneficiary; provided, however, that in the event that the Participant
provides for a contingent beneficiary and such contingent beneficiary is
surviving at the time of the later of the death of the Participant or his
primary beneficiary, such amount shall be paid to such contingent beneficiary. A
Participant may designate a trust as a beneficiary.

 

9.       NONASSIGNABILITY

 

A Participant’s or beneficiary’s right to any Credits accumulated hereunder
(including any earnings credited thereon) shall not be transferable or
assignable, except by reason of the laws of descent and distribution.

 

10.       NO EQUITABLE OR SECURITY RIGHT CREATED

 

The Holding Company or the Bank, by determination of the Board of Directors of
the Bank, may enter into an agreement with another organization to hold the
deferred funds and administer the Plan in accordance with the rules and
procedures outlined herein. Notwithstanding the foregoing, no Participant or
beneficiary entitled to receive Credits (including earnings credited thereon)
under this Plan shall have any equitable or security rights in any specific
assets of the Holding Company or the Bank, and the rights of Participants or
their beneficiaries under this Plan shall not be greater than the rights of
unsecured general creditors of the Holding Company or the Bank.

 

All Credits (including all earnings credited thereon) shall constitute general
assets of the Holding Company or the Bank and neither a Participant nor any
designated beneficiary shall have any rights in or against any amounts held by
the Holding Company or the Bank as Credits under this Plan. Credits (including
all earnings credited thereon) may not be encumbered or assigned by a
Participant or any beneficiary.

 

11.       EFFECT OF DETERMINATION

 

If any amounts deferred pursuant to the Plan are found in a “determination”
(within the meaning of Section 1313(a) of the Code) to have been includible in
gross income by a Participant prior to payment of such amounts under the Plan,
such amounts shall be immediately paid to such Participant, notwithstanding his
deferral and payment elections.

 



 

9

12.       TAX WITHHOLDING

 

If upon the crediting or payment of any benefits under the Plan, the Bank or any
related employer shall be required to withhold any amounts with respect to such
benefits by reason of any federal, state or local tax laws, rules or
regulations, then the Bank or such employer shall be entitled to deduct and
withhold such amounts from any such benefits. In any event, the recipient of
such benefits shall make available to the Bank or such employer, promptly when
requested by the Bank or the employer, sufficient funds or other property to
meet the requirements of any withholding; furthermore, the Bank or such employer
shall be entitled to take and authorize such steps as it may deem advisable in
order to have the amounts required to be withheld made available to it out of
any funds or property payable to the recipient of the benefits, whether under
the Plan or otherwise.

 

13.       CHANGE OF CONTROL

 

In the event of a merger, acquisition or other corporate transaction as a result
of which the Common Stock is no longer outstanding or the Bank or the Holding
Company survives as a subsidiary of another entity, each share of Phantom Stock
credited as Supplemental Credits shall be converted to a fixed dollar amount
equal to the fair market value of the cash, securities, and/or other property
payable in the merger or other transaction to the holder of a share of Common
Stock, and thereafter Supplemental Credits shall be deemed to be invested in the
same manner as Deferral Credits and Matching Credits.

 

For purposes of this Plan, a “Change of Control” means:

 

(a)the acquisition of all or substantially all of the assets of the Bank or the
Holding Company by any person or entity, or by any persons or entities acting in
concert; or

 

(b)the occurrence of any event if, immediately following such event, a majority
of the members of the Board of Directors of the Bank or the Holding Company or
of any successor corporation shall consist of persons other than Current Members
(for these purposes, a “Current Member” shall mean any member of the Board of
Directors of the Bank or the Holding Company as of the effective date of the
Bank’s conversion from the mutual to the capital stock form of ownership, and
any successor of a Current Member whose nomination or election has been approved
by a majority of the Current Members then on the Board of Directors); or

 

(c)the acquisition of beneficial ownership, directly or indirectly (as provided
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Act”), or any
successor rule), of 25% or more of the total combined voting power of all
classes of stock of the Bank or the Holding Company by any person or group
deemed a person under Section 13(d)(3) of the Act; or

 

(d)approval by the stockholders of the Bank or the Holding Company of an
agreement providing for the merger or consolidation of the Bank or the Holding
Company with another corporation where the stockholders of the Bank or the
Holding Company, immediately prior to the merger or consolidation, would not
beneficially own, directly or indirectly, immediately after the merger or
consolidation, shares entitling such stockholders to 50% or more of the total
combined voting power of all classes of stock of the surviving corporation.

 



 

10

14.       CHOICE OF LAW

 

This Plan shall be construed in accordance with the laws of the State of New
York, without reference to conflicts of law principles.

 

15.       MISCELLANEOUS

 

(a)The Plan shall be administered by the Bank’s Employee Benefits Committee. The
decision of such Committee with respect to any questions arising as to the
interpretation of this Plan, including the severability of any and all of the
provisions thereof, shall be final, conclusive and binding.

 

(b)The Bank reserves the right to modify this Plan from time to time or to
terminate the Plan entirely by action of the Board of Directors of the Bank;
provided, however, that (i) no modification or termination of this Plan shall
operate to reduce amounts already credited to a Participant under the Plan, or
to reduce the right to future earnings credits as set forth in Paragraph 5,
unless the affected Participant consents; and (ii) no modification or
termination may accelerate the payment of the Non-Grandfathered Portion of
amounts credited to any Participant or beneficiary under the Plan except as
permitted by Section 409A.

 

(c)No amounts owed hereunder shall be deemed a deposit or a checking or savings
account.

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Flushing Bank has caused this Amended and Restated Plan to
be executed this 12th day of December, 2018.

 

 

 

 

 

 

FLUSHING BANK

 

 

By: /s/ Ruth Filiberto

_________________

 

Name: Ruth Filiberto

Title: EVP/ Director of HR

 

 

 